Case 1:20-cv-03399-RM-NRN Document 68-3 Filed 08/05/21 USDC Colorado Page 1 of 1
CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER [CASE # 20-cv-03399-RM-NRN]

5
VV BYSD Exh 3 Shawna Rendon <shawna.rendon@bvsd.org>

Fwd: Missed Deadline for Replying to Discrimination Complaint
1 message

 

Robbyn Fernandez <robbyn.fernandez@bvsd.org> Wed, Feb 3, 2021 at 3:48 PM
To: Shawna Rendon <shawna.rendon@bvsd.org>

---------- Forwarded message ---------

From: lilJones >

Date: Tue, Feb 19, a

Subject: Missed Deadline for Replying to Discrimination Complaint

To: robbyn Fernandez <robbyn.fernandez@bvsd.org>, <Superintendent@bvsd.org>

Cc: <shelly.benford@bvsd.org>, <kathy.gebhardt@bvsd.org>, <richard.garcia@bvsd.org>, <tina.marquis@bvsd.org>,
<sam.fuqua@bvsd.org>, <kitty.sargent@bvsd.org>, <donna.miers@bvsd.org>

Robbyn and Rob—

The Superintendent's Office has missed the 45 school day deadline for replying to our discrimination complaint. On the
morning of November 27, | filed a Discrimination Complaint in-person at the Superintendent's Office on Arapahoe on behalf
of children. The complaint was signed by a representative of the Superintendent's office on that date.
According to policy AC-R, the Superintendent as the compliance officer had 45 days from receipt of our complaint on
November 27 to issue a written report about the findings of the investigation.

We are deeply concerned that the district did not reply to our complaint in a timely fashion—especially since we filed this
way back in November! Additionally, we have not been offered a meeting with Rob, the Superintendent and Compliance
officer, to discuss these serious concerns.

The complaint alleges serious misconduct at Superior Elementary including the violation of BVSD’s own policies, retaliation,
and violations of Colorado State law when sexuality information and definitions were taught to Kindergarteners-5th graders
without an opt-out form. A copy of the complaint is attached. We also provided Robbyn the written statements of 9
additional Superior Elementary families in support of our complaint. A large percentage of families at Superior Elementary
were very troubled over the lessons and event and have lost confidence and trust in the school leadership. The district
should create a solution for Superior Elementary that promotes the respect and tolerance of ALL students and families, even
when we may hold different beliefs and world views.

Because this matter involves sensitive matters of discrimination, we ask for our student and family privacy to be respected
during this process.

What is the status of BVSD's reply to our complaint? Many BVSD families and those who Superior Elementary families who
submitted statements are anxious to hear how BVSD intends to correct the issues raised in the complaint. Given that the
deadline has elapsed, when do you intend on replying to our complaint and correcting the problems that led to these
circumstances?

Sincerely,

Confidentiality Notice: This e-mail message, including all attachments, may
contain information that is confidential, proprietary, privileged or

otherwise protected by law. It is to be viewed only by the intended
recipient(s). If you are not the intended recipient(s), please notify the

BVSD 000130
